The petition for the writ of error in this case does not comply with the rules. Its objectionable features are quite similar to those which appeared in the petition in the case of Hilliard v. White, and which were pointed out in our opinion delivered at the present term. 88 Tex. 591, (32 S.W. Rep., 525.) That opinion in connection with those in the following cases, will be sufficient to guide counsel in amending their application: Hodo v. Railway Co., 88 Tex. 523, (32 S.W. Rep., 511); Hammond v. Tarver, 32 S.W. Rep., 511, and Willis, Exrs. v. Moore, 32 S.W. Rep., 1038.
Applicant is allowed ten days in which to amend his application.
The petition was amended. The application was refused.